Citation Nr: 0417595	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  96-43 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1. Entitlement to an increased evaluation for a service-
connected disability denominated as scars, status post 
laceration of the palmar aspect of the right hand, currently 
evaluated as 10 percent disabling.

2. Entitlement to an increased evaluation for a service-
connected disability denominated as scars, status post 
laceration of the volar aspect of the right forearm, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).   

Procedural History

The veteran served on active duty from March 1986 to August 
1988.

The veteran was granted service connection for scars, status 
post laceration right hand and forearm, in an August 1992 
rating decision.  A noncompensable disability rating was 
assigned.  

In October 1995, the RO received the veteran's claim of 
entitlement to an increased evaluation.  The June 1996 rating 
decision denied the veteran's request for an increased 
rating.  The veteran disagreed with the June 1996 rating 
decision and initiated this appeal.  The appeal was perfected 
by the timely submission of the veteran's substantive appeal 
(VA Form 9) in September 1996.  In October 1996, the 
disability rating was increased to 10 percent.    

This case was previously before the Board in February 1999, 
at which time it was remanded to the RO to afford the veteran 
an examination of the right upper extremity.  In a July 1999 
rating decision, the RO separately rated the scars of the 
right hand and the right forearm.  See 38 C.F.R. § 4.25.  A 
10 percent disability rating was assigned the former 
disability and a noncompensable disability was assigned the 
latter disability.

The case was again before the Board in March 2000, at which 
time it was again remanded for consideration of additional 
evidence and to afford additional examinations.  Subsequent 
to those examinations, the RO determined in a September 2000 
rating decision and Supplemental Statement of the Case (SSOC) 
that the residuals of the veteran's injuries were more 
consistent with muscle injury rather than scars. The RO 
evaluated the right forearm disability under assigned 
Diagnostic Code 5307 [Muscle Group VII]; a 10 percent 
disability rating was assigned.  The veteran's right hand 
disability was rated under Diagnostic Code 5309 [Muscle Group 
IX]; a 10 percent disability rating was assigned.

The case was again returned to the Board.  In April 2001, the 
case was again remanded in order to ensure compliance with 
the then newly enacted Veterans Claims Assistance Act of 2000 
and also for statements from the most recent medical 
examiners as to whether or not the veteran suffered any 
additional impairment beyond that noted in August 2000 
examinations conducted incident to the March 2000 remand.  
The additional development required by the Board has now been 
completed and the case was most recently returned to the 
Board in January 2004.  

The veteran presented sworn testimony to a RO hearing officer 
in October 1996 and to a RO Decision Review Officer in July 
2002.  The transcripts of those hearings have been associated 
with the veteran's VA claims folder.


FINDINGS OF FACT

1.  The medical and other evidence of record demonstrates 
that the veteran's right hand disability is manifested by 
subjective complaints which have not been verified on 
clinical examination.  The medical evidence of record does 
not indicate a disability of the nerves, prolonged infection 
or sloughing of soft parts in the veteran's right hand.  

2.  The medical and other evidence of record demonstrates 
that the veteran's right forearm disability is manifested by 
subjective complaints which have not been verified on 
clinical examination.  The medical evidence of record does 
not indicate any disability of the nerves, prolonged 
infection, sloughing of soft parts or intramuscular scarring 
in the veteran's right forearm.  


CONCLUSIONS OF LAW

1.  An increased rating is not warranted for the veteran's 
service-connected right hand disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5309 (1996); 
38 C.F.R. § 4.73, Diagnostic Code 5309 (2003).

2.  An increased disability rating is not warranted for the 
veteran's service-connected right forearm disability.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic 
Code 5307 (1996); 38 C.F.R. § 4.73, Diagnostic Code 5307 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected scars, status post 
laceration of the palmar aspect of the right hand 
[hereinafter right hand disability] and scars, status post 
laceration of the volar aspect of the right forearm 
[hereinafter right forearm disability].  He contends that 
these conditions have resulted in an ongoing weakening in his 
arm and hand that have caused the veteran to suffer 
employment loss and that these disabilities comprise a more 
serious disability than compensated by the 10 percent 
disability ratings currently assigned to each condition.   

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the April 
2001 Board remand  of the pertinent law and regulations and 
of the need to submit additional evidence on his claim as 
well as the need for additional development of the claim on 
the part of the RO.   More significantly, as required by the 
April 2001 Board remand, a letter was sent to the veteran in 
April 2001 which specifically discussed the pertinent 
provisions of the VCAA.  Crucially, the veteran was informed 
by means of this letter and its enclosures as to what 
evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  The letter explained 
that VA would obtain government records and would make 
reasonable efforts to help him get other relevant evidence, 
such as private medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The Board notes that even though the letter requested a 
response within 60 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  The Board additionally notes that the veteran's 
claim was next adjudicated by the RO in June 2003, after the 
expiration of that one-year period.  

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to 
adjudication of the issue by the RO.  Therefore, the Board 
finds that the veteran was notified properly of his statutory 
rights.

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records and private medical records identified by the veteran 
as being relevant to his claim.  

As noted by the Board in the Introduction, this case has 
previously been remanded by the Board on several occasions so 
that additional evidentiary development, chiefly in the form 
of VA examinations, could be accomplished.  There are of 
record reports of several VA examinations of the veteran, 
which will be discussed below.  The RO provided the veteran 
with a series of VA examinations including examinations in 
May 1996, August 2000 and July 2001. In particular, the 
August 2000 and July 2001 examinations were conducted by 
separate orthopedic and neurology examiners and evaluations 
of the veteran's physical and neurological impairments were 
made.  

During the pendency of the appeal, the criteria for rating 
muscle injuries were revised.  The veteran was provided with 
the revised rating schedule in the September 2000 rating 
decision and the September 2000 SSOC, and the RO considered 
the veteran's disabilities under both the current and the 
former rating criteria.

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran was informed of his right to a hearing and twice 
elected to present testimony at the RO.  Transcripts of his 
October 1996 and July 2002 testimony have been associated 
with the claims folder.  See 38 C.F.R. § 3.103 (2003).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits.   

Pertinent Law and Regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2003).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2003). 

Specific schedular criteria

The disabilities resulting from the veteran's right arm and 
hand wounds are evaluated by the RO as muscle injuries under 
38 C.F.R. § 4.73, Diagnostic Codes 5307 and 5309.  Amendments 
to this regulation became effective on July 3, 1997, during 
the pendency of the veteran's appeal.  See 62 Fed. Reg. 106, 
30235-30240 (Jun. 3, 1997).  The defined purpose of the 
changes was to incorporate updates in medical terminology, 
advances in medical science, and to clarify ambiguous 
criteria.  The comments clarify that the changes were not 
intended to be substantive. See 62 Fed. Reg. No. 106, 30235-
30237.

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  However, the Karnas rule has since been limited 
to a considerable degree by a decision of the United States 
Court of Appeals for the Federal Circuit.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 
7-03 (Nov. 19, 2003).  In any event, the Board need not 
further address the impact of these recent Federal Circuit 
and General Counsel opinions may have in light of the 
circumstances presented in this case, which clearly indicate 
that no substantive change was made to the rating criteria 
and that neither version of the regulation is more favorable 
to the veteran.

The Board notes that the ratings assigned to the different 
disability levels; i.e. severe, moderately severe, moderate, 
and slight, did not change.  The definitions of those terms 
changed as did the principals of combining evaluations for 
such injuries under 38 C.F.R. §§ 4.55 and 4.56.  The Board 
finds that no substantive changes were made to the provisions 
of 38 C.F.R. § 4.56 or to Diagnostic Codes 5307 or 5309.

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
muscle group rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40.  The basis of disability evaluations is the ability 
of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. § 
4.10.  Disability of the musculoskeletal system is primarily 
the inability to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance.  According to this regulation, it is essential 
that the examination on which ratings are based adequately 
portrays the anatomical damage, and the functional loss, with 
respect to these elements.  In addition, the regulations 
state that the functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the veteran undertaking the motion.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. § 4.40 (2003).  See also, in general, DeLuca v. 
Brown, 8 Vet. App. 202 (1995).   

Esteban considerations

It is possible for separate disabilities arising from a 
single incident or disease process to be separately rated.  
See 38 C.F.R. § 4.25 (2003); see also Esteban v. Brown, 6 
Vet. App. 259, 261 (1994) [separate disabilities arising from 
a single disease entity are to be rated separately].  But see 
38 C.F.R. § 4.14 (2003), which prohibits the assignment of 
separate ratings for the same disability.   

Factual background

The injuries to the veteran's right hand and forearm arose 
from the same incident.  According to the veteran's service 
medical records and related line of duty investigation 
reports, the veteran fell from a fence while attempting to 
exit a beer festival in July 1988, suffering cuts to his 
right arm and hand from barbed wire.  
The wounds were irrigated and debrided.  Tendons, major 
nerves and blood vessels were all described immediately after 
the incident as "intact".

In May 1996 VA neurological examinations were conducted on 
consecutive days by Dr. S.B.  As of the first date, the 
doctor reported equal grip strength between the extremities 
but noted a loss of sensation by the veteran at the area of 
the forearm scar.  Upon reexamination the following day Dr. 
S.B. stated that the veteran showed no loss of sensation at 
the right forearm.  

A May 1996 VA examination called "hand, thumb and fingers 
examination" by Dr. L.M. found "some" loss of muscle in 
the right arm and noted reduced grip strength of 4.5/5 for 
the veteran's right hand.  Certain movements by the veteran 
were reported as labored.  

A March 1999 VA neurology consult by Dr. S.R.B. stated that 
the veteran did not appear to be able to move his right hand 
but that the doctor found the veteran's pattern of motion of 
the right hand to be inconsistent with the condition of the 
veteran's nerves and muscles which appeared in tact. 

An April 1999 report of a physical and neurological 
examination by private neurologist Dr. Y.P. included findings 
that the veteran's hand strength was 4/5, that the veteran 
had a right median ulnar injury and a preliminary finding of 
pain due to nerve damage.  The need for follow-up testing to 
confirm this finding is noted in Dr. Y.P.'s report.  There is 
no indication that such testing was ever done.  

An August 1999 VA physical therapy note indicates that the 
veteran hand strength of 0/5.  The therapist noted that the 
veteran did not appear to "put forth much effort" during 
the strength testing. 

The August 2000 neurology examination of Dr. S.H. showed "no 
peripheral nerve disorder".  The veteran's hand muscles 
still contracted normally and there was no evidence of 
structurally based sensory loss.  The examining physician 
noted that he found no evidence that the veteran's condition 
caused any impairment.

An August 2000 VA orthopedic examination conducted by Dr. 
A.M. included the veteran's report of weakness and 
fatigability.  The examiner characterized the veteran's 
complaints as "nonphysiologic".  The examination revealed 
normal range of motion, no atrophy, sloughing of soft parts 
and no evidence of prolonged infection but also showed a 
subjective weakening of the grip of the right hand. 

In July 2001, both Drs. S.H. and A.M. reexamined the veteran 
and were instructed to determine whether or not the veteran's 
hand and arm conditions had suffered any additional 
impairment since the August 2000 examinations.  Dr. S.H. 
summarized his neurology findings as follows:  "There was no 
evidence of additional impairment owing to scars anywhere 
beyond that found in August 2000 which was none." (emphasis 
added by the VA examiner).  In the July 2001 orthopedic 
examination report, Dr. A.M. also noted no additional 
impairment to the function of the veteran's hand additional 
to that found in the August 2000 VA examination.

An August 2001 VA neurology consultation diagnosed the 
veteran as suffering from Briquet's syndrome and found that 
the veteran's nerve conduction of the right hand and arm were 
normal with no evidence of neuropathy.

During the veteran's July 2002 testimony at the RO he 
reported numbness in his right arm, popping in his wrist and 
elbow and extreme pain associated with carrying or holding 
heavy items.  Additional symptoms listed by the veteran in 
his  
October 1996 testimony included loss of grip strength. 

Analysis

As noted above, the veteran seeks increased disability 
ratings for his service-connected right hand disability, 
which is currently evaluated as 10 percent disabling under 
38 C.F.R. § 4.73, Diagnostic Code 5309; and the right forearm 
disability, which is currently evaluated as 10 percent 
disabling under Diagnostic Code 5307.  He essentially 
contends that the residuals from the service-connected 
disabilities should be assigned higher disability ratings due 
to limitation of function in his right arm and hand.  

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case." Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The veteran's right hand disability [denominated as scars, 
status post laceration of the palmar aspect of the right 
hand] is currently rated by analogy to Diagnostic Code 5309 
[Group IX, function, the intrinsic muscles of the hand].  The 
veteran's right forearm disability [denominated as scars 
status post laceration of the volar aspect of the right 
forearm] is currently rated by analogy to Diagnostic Code 
5307 
[Group VII, function, muscles arising from the internal 
condyle of humerus.]  
See 38 C.F.R. § 4.20 (2003) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous].  See also 38 C.F.R. § 4.27, which 
provides that unlisted disabilities requiring rating by 
analogy will be coded first the numbers of the most closely 
related body part and "99".    

From May 1992 until October 1995 the veteran's hand and 
forearm disabilities were rated as one disability under 38 
C.F.R. § 4.118 (1995), Diagnostic Code 7805 [scars, other, 
rate on limitation of part affected].    In an October 1995 
rating decision, the RO determined that the residuals of 
veteran's right hand and right forearm injuries were separate 
disabilities.  See 38 C.F.R. § 4.25.  From October 1995 to 
September 2000 the veteran's right hand disability was rated 
under Diagnostic Code 7804 [scars, superficial, painful on 
examination] (2000).  During that same period the veteran's 
separate right forearm condition continued to be rated under 
Diagnostic Code 7805.  

In a September 2000 rating decision the RO determined that 
the veteran's scars were largely asymptomatic and that the 
veteran's subjective complaints of muscle weakness and 
objective history of having suffered a deep wound with a 
history of debridement was more consistent with rating as 
muscle disability under 38 C.F.R. § 4.73.  Because the RO 
viewed the scars which were present as not presenting 
separately ratable symptomatology, separating ratings for the 
scars was considered but deemed inappropriate.  See 38 C.F.R. 
§ 4.14. 

The medical evidence of record indicates that the veteran's 
primary disabilities in his right hand and forearm have been 
attributed to muscle disabilities in the flexion of the wrist 
and fingers (although without apparent organic cause).  The 
scars themselves have not been identified as contributing to 
either disability.  That was the reason the diagnostic codes 
were changed by the RO and for that reason rating under the 
diagnostic codes for scars does not best describe the 
veteran's overall disability picture and would not be most 
appropriate.  In addition, the scar codes in general allow 
for only the assignment of a 10 percent rating, whereas the 
muscle codes provide for higher ratings.  Thus, rating the 
veteran under scar codes would not be to his benefit.  The 
veteran himself does not appear to disagree with the 
currently assigned diagnostic codes.

The Board will now turn to the matter of which specific 
diagnostic codes in 38 C.F.R. § 4.73 are the most 
appropriate.  After having carefully considered the matter, 
the Board believes that the most appropriate diagnostic code 
for evaluation of the veteran's right hand disability is the 
code it is currently rated under, Diagnostic Code 5309, which 
encompasses Muscle Group IX, encompassing functioning of the 
hand.  Similarly, the veteran's right forearm disability is 
most appropriately rated under Diagnostic Code 5307, which 
encompassed Muscle Group 5307, which encompassed motion of 
the wrist and fingers.  The only other diagnostic code which 
is arguably applicable is Diagnostic Code 5308, encompassing 
Muscle Group VII.  However, that muscle group involved 
function of the thumb, which does not appear to be involved 
in this case.

In short, for reasons explained immediately above the Board 
has determined that there is no reason to change the 
currently assigned diagnostic codes.  

Overview of disabilities

The Board believes that it is necessary to provide an 
overview of the two disabilities here under consideration.  
As discussed above, these disabilities arose from the same 
incident and involve the same anatomical area, the right 
forearm and hand.  

As explained immediately below, the Board's inquiry has been 
hampered by what clearly appears to be attempts by the 
veteran to exaggerate his symptoms.  

The veteran has argued that the function of his right arm and 
hand have been severely compromised by the residuals of the 
July 1988 injury.  Specifically, in his July 2002 testimony 
before the RO, the veteran stated that his right forearm is 
numb from the area of his scar down to his wrist.  The 
veteran also complained of instability in his arm and hand 
when used for strenuous activity as well as "popping" in 
the wrist and elbow.  The veteran asserts that use of his 
right hand is extremely painful, that he can use the hand to 
fasten buttons but not to tie shoe laces and generally that 
he cannot make a fist and has a near total loss of grip 
strength.  

A review of the pertinent medical history shows that the 
veteran suffered deep, but not through-and-through wounds to 
his hand and arm when he fell while attempting to exit a beer 
garden by climbing a fence.  There is a surgical history from 
July 1988 of some limited debridement in the veteran's 
forearm wound.  
The injury was treated without reference to prolonged 
infection or sloughing of soft parts. 

In terms of objectively verified symptomatology, the May 1996 
VA examination by Dr. L.M. showed "some" loss of muscle in 
the veteran's right arm and in his July 2001 examination 
report Dr. S.H. referred to some involvement of the muscles 
of the veteran's hand.  However, Dr. S.H. subsequently 
concluded that the veteran had no disability attributable to 
the residuals of the 1988 hand and arm injury.  The August 
2000 and July 2001 VA examinations also showed no appreciable 
muscle atrophy in the veteran's hand or arm and no damage to 
the nerves in the veteran's hand and arm.  

In analyzing the veteran's claim, the Board notes initially 
that the Court has stated as follows: "It is the duty of the 
[Board] as the factfinder to determine the credibility of the 
testimony and other lay evidence."  Culver v. Derwinski, 3 
Vet. App. 292, 297 (1992).  The Board is obligated under 38 
U.S.C.A. § 7104(d) to analyze the credibility and probative 
value of all evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide reasons 
for its rejection of any material evidence favorable to the 
veteran.  See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); 
Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 
7 Vet. App. 36 (1994).  The Board has the authority to 
"discount the weight and probity of evidence in the light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  

It is clear that a claimant is competent to report his or her 
own symptomatology.  However, competence and credibility are 
two different things.  Here, the veteran's account of his 
symptomatology is not consistent with the condition of his 
arm on repeated clinical evaluation or with the history of 
the injury or the course of treatment.  

The veteran asserts that movement of his hand and arm is 
severely painful and greatly limits his daily activities and 
his employment opportunities.  However, with the exception of 
VA examinations conducted incident to his claim for monetary 
benefits, the veteran has apparently sought medical attention 
for the condition of his hand and arm on only two occasions, 
an April 1999 neurology consultation and an August 1999 
physical therapy session.  

Additionally, and crucially, the veteran's presentation of 
his condition has been inexplicably inconsistent.  For 
example, a May 1999 record from Dr. Y.P. indicated grip 
strength of 4/5 while an August 1999 VA physical therapy note 
indicated grip strength of 0/5.  In the August 1999 VA 
physical therapy note the therapist noted that the veteran 
appeared to be avoiding putting forth effort.  Grip testing 
results from the August 2000 VA examination were 
characterized as having evidence subjective, not objective, 
weakening.

Similarly, in May 1996 during neurological examinations 
conducted on consecutive days the veteran presented different 
levels of impairment at different times.  On the first date 
the veteran claimed a loss of sensation on his right arm near 
the location of the scar.  Upon re-examination by the same 
practitioner the following day, that practitioner noted that 
the veteran exhibited no loss of sensation in the right 
forearm.  During the August 2001 VA neurology examination the 
veteran again claimed a loss of feeling around the right arm 
scar.  The examiner, Dr. S.H., noted the veteran's complaints 
and also determined that the veteran's statement of his 
symptoms with respect to loss of feeling in the right forearm 
were "consistent with sensory loss which is not of 
structural origin, but represents the patient's 
construction."

At the August 2000 VA orthopedic examination, the veteran 
held his arm at his side during the examination but Dr. A.M. 
noted that when the veteran was walking to and from the 
examination the veteran exhibited normal arm swing.  The 
examiner also felt compelled to note that the veteran's 
presentation of arm strength "would be questioned as to the 
authenticity by this examiner."  

In short, the objective results of medical examinations, 
notably the May 1996 VA neurological examination, the August 
2000 orthopedic and neurology examinations, the July 2001 
orthopedic and neurology examinations and the August 2001 
neurology consult, indicate that the muscles and nerves of 
the veteran's right arm and hand have no physical impairment 
to function within normal limits.  The evidence of the 
veteran's additional limitations beyond the currently 
assigned moderate disability level consist solely of the 
veteran's own statements of his condition.  The Board may 
properly consider the personal interest a claimant has in his 
or her own case.  See Pond v. West, 12 Vet. App. 341, 345 
(1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [interest may affect the credibility of testimony].  
In this case, there exists very powerful evidence, in the 
form of the overwhelming medical evidence summarized above, 
which causes the Board to disbelieve the veteran's 
characterization of the severity of his arm and hand 
disability.  Other than the veteran's statements as to his 
limitations, the record contains nothing to show that the 
veteran's condition entitles him to increased disability 
ratings.  

With this background in mind, the Board will separately 
address the two issues on appeal.

1. Entitlement to an increased evaluation for scars, status 
post laceration of the palmar aspect of the right hand, 
currently evaluated as 10 percent disabling.

Specific schedular criteria- injuries to Muscle Group IX

Under Diagnostic Code 5309, the following levels of 
disability are included for injuries of the dominant hand:

40 % severe;

30 % moderately severe;

10% moderate; 

0% slight

Note:  The hand is so compact a structure that isolated 
muscle injuries are rare, being nearly always complicated 
with injuries of bones, joints, tendons, etc.  Rate on 
limitation of motion, limit of 10 percent.

Words such as "moderate" and "severe" are not defined in 
the VA Schedule for Rating Disabilities. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just". 
See 38 C.F.R. § 4.6 (2003).

According to the standard in effect until July 3, 1997 a 
moderate muscle disability would be awarded upon a showing of 
a moderate muscle disability affecting the flexion of the 
wrist and fingers.  Signs included entrance scars, moderate 
loss of muscle tone, weakness and fatigue.  In order to 
qualify for the next highest evaluation, consistent with a 
moderately severe disability and warranting a 
30 percent disability rating, there would have to be medical 
evidence of entrance or exit scars indicating a track through 
important muscle groups, moderate loss of normal muscle 
substance and medical testing confirming moderate loss of 
strength.  

Rating the veteran's right hand injury under the current 
criteria for Diagnostic Code 5309, in order for the veteran 
to achieve a rating higher than his currently assigned rating 
of 10 percent disability based on a finding of moderate 
impairment to his dominant hand, there must be competent 
evidence of moderately severe disability.  The criteria for 
finding a moderately severe disability requiring an 
assignment of a 30 percent disability rating includes a 
showing of an injury with debridement, prolonged infection, 
sloughing of soft parts and intramuscular scarring.  
Objective findings indicating a moderately severe disability 
would include loss of deep fascia and muscle substance and 
objective testing indicating a loss of strength relative to 
the sound side.  See 38 C.F.R. § 4.56 (d)(3) (2003).  

Schedular rating

The veteran is seeking a disability rating in excess of the 
current evaluation of 10 percent, which as explained above is 
indicative of moderate disability of the dominant hand under 
Diagnostic Code 5309.  The evidence of record, specifically 
the narrative summary from the July 1988 treatment, indicates 
that the right hand is the veteran's dominant hand.  The 
applicable rating criteria were amended during the pendency 
of this claim, effective July 3, 1997.  For reasons explained 
immediately below, applying either standard the evidence of 
record provides no justification for the award of in excess 
of the currently assigned disability rating.  

The medical evidence of record confirms that the residuals of 
the veteran's right hand injury include some muscle loss and 
entrance scarring.  However, VA examinations conducted in 
1996, 1999, 2000 and 2001 consistently indicate that the 
musculature and nerve systems of the veteran's right hand are 
intact and functional.  A finding of moderate loss of muscle 
substance and moderate loss of muscle strength as would be 
required for the assignment of an evaluation in excess of the 
currently assigned 10 percent is not supported by medical 
evidence.  There has been no objective confirmation of 
moderate loss of muscle substance as the medical evidence 
consistently indicates a lack of atrophy in the veteran's 
hand. 

Additionally, despite the veteran's assertions that his hand 
strength has been severely compromised, the VA reviewers in 
1999, 2000 and 2001 each noted that the veteran's 
presentation of his hand's capabilities were not consistent 
with the medical findings.  Dr. A.M. went so far as to 
question the authenticity of the veteran's presentation of 
his condition and Dr. S.B. determined that the veteran's 
level of impairment was none.  

Based on the clinical evidence of record, a higher evaluation 
is not warranted under either the pre-July 3,1997 or current 
standard.  See 38 C.F.R. § 4.73, Diagnostic Code 5309 (1996).  
38 C.F.R. § 4.73, Diagnostic Code 5309 (2003).  As explained 
by the Board above, the Board discounts the veteran's self-
reports of severe functional loss as patently incredible in 
light of the medical history and evaluations by competent 
clinicians.  

2. Entitlement to an increased evaluation for scars, status 
post laceration of the volar aspect of the right forearm, 
currently evaluated as 10 percent disabling.

Specific schedular criteria- injuries to Muscle Group VII

Under Diagnostic Code 5307, the following levels of 
disability are included for injuries of the Dominant arm:

40 % severe;

30 % moderately severe;

10% moderate; 

0% slight

Schedular rating

The veteran is seeking a disability rating in excess of the 
current evaluation of moderate disability to the dominant 
hand under Diagnostic Code 5307.  

As with Diagnostic Code 5309, discussed above, according to 
the standard in effect until July 3, 1997 a 10 percent rating 
would be awarded for moderate muscle disability upon a 
showing of a moderate muscle disability affecting the flexion 
of the wrist and fingers.  Signs include entrance scars, 
moderate loss of muscle tone, weakness and fatigue.  The 
assignment of a 30 percent disability evaluation requires 
evidence of entrance or exit scars indicating a track through 
important muscle groups, moderate loss of normal muscle 
substance and medical testing confirming moderate loss of 
strength.  

Rating the veteran's right forearm injury residuals under the 
current criteria for Diagnostic Code 5307 similarly does not 
provide a basis for granting an increased rating.  See 
38 C.F.R. § 4.73, Diagnostic Code 5307 (2003).  In order for 
the veteran to achieve a rating higher than his currently 
assigned rating of 10 percent disability based on a finding 
of moderate impairment to his dominant hand, there must be 
competent evidence of moderately severe disability.  The 
criteria for a moderately severe disability requiring the 
assignment of a 30 percent disability rating includes a 
showing of an injury with debridement, prolonged infection, 
sloughing of soft parts and intramuscular scarring.  
Objective findings indicating a moderately severe disability 
would include loss of deep fascia and muscle substance and 
objective testing indicating a loss of strength relative to 
the sound side.  See 38 C.F.R. § 4.56 (d)(3) (2003).  

The medical evidence of record indicates the appearance of an 
entrance scar and some, albeit inconsistent, evidence of loss 
of feeling around that scar.  VA examinations conducted in 
1996, 1999, 2000 and 2001 consistently indicate that the 
musculature and nerve systems of the veteran's right arm are 
intact and functional.  
Several examiners have noted that the veteran's presentation 
of his condition is inconsistent with the physiological 
condition of his arm.  Specifically, Dr. S.H. in August 2000 
and July 2001 determined that the veteran's representation of 
loss of feeling in the area surrounding his right forearm 
scar was medically inconsistent with the condition of the 
nerves and muscles in that arm.  Dr. A.M. noted in August 
2000 that the veteran held his arm at his side as though 
unable to move it during the course of the exam, but that the 
veteran had normal armswing while walking to and from the 
examination room.  

Based upon the medical evidence, and for reasons and bases 
expressed above, the veteran has not met the criteria for a 
moderately severe muscle disability of the right forearm, and 
therefore an increased rating under the current standard for 
Diagnostic Code 5307 is denied.  As with the right hand 
disability, the Board places no weight of probative value on 
the veteran's self-service statements as to the purported 
severity of his disability in light of the clinical evidence, 
which indicates virtually no objective pathology or 
functional loss..  



The veteran's right hand and right forearm disabilities are 
rated under separate diagnostic codes and as such, the 
ratings under those diagnostic codes have been discussed 
separately.  Continued below are additional rating concerns 
common to both disabilities.  The remainder of the discussion 
therefore will pertain to both the hand and the arm 
disability.

De Luca considerations

The Board must also address the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (2003). See DeLuca, supra.

With the exception of the May 1996 physical examination and 
the April 1999 preliminary finding of Dr. Y.P., there has 
been no finding of additional limitation of motion due to 
pain.  More recently, both Dr. A.M. and Dr. S.H., who 
examined the patient in 2000 and 2001, characterized the 
veteran's description of pain on motion as inconsistent with 
the physical residuals of his hand and arm injury.  
Additionally, the veteran's medical records do not reflect 
any ongoing treatment of the right hand and forearm 
disabilities and specifically, no effort to seek treatment 
pertaining to pain resulting from these disabilities.  

As explained above, to the extent that the veteran contends 
that he has pain, weakness, incoordination and the like due 
to his service-connected disabilities, his statements are 
outweighed by the recent objective clinical evidence, which 
demonstrate virtually no identifiable pathology.

Accordingly, although the provisions of 38 C.F.R. §§ 4.40 and 
4.45 have been considered, the Board conclude that the 
assignment of additional disability is not warranted.  

Esteban considerations

The Board has also considered whether the veteran is entitled 
to separate ratings for his scars.  As noted in the 
Introduction, the disabilities were initially rated as scars 
but were subsequently re-rated as muscle injuries, in essence 
because this would allow for the assignment of higher 
disability ratings.

The veteran has reported a loss of sensation, but no pain at 
the location of his right forearm scar.  He has reported 
neither pain nor loss of sensation at the location of his 
right hand scar.  Dr. S.H. made a specific finding in his 
August 2001 examination report that the veteran was not 
disabled due to the effect of his scars.  The medical 
evidence of record therefore does not support a finding that 
the veteran's muscle disabilities and scar residuals, to the 
extent they exist, comprise separate disabilities or even 
have separate symptoms. 

The Board therefore believes, based on the diagnosis, history 
and current findings that the veteran's scars do not comprise 
separate disabilities and therefore assignment of a separate 
rating for the veteran's scars is inappropriate and would 
violate the antipyramiding regulation, 38 C.F.R. § 4.14 
(2003). 

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2003), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

In this case, the RO has repeatedly considered the matter of 
an extraschedular rating for the veteran's right hand and 
right forearm disabilities.  This RO most recently addressed 
this issue in the September 2000 rating decision and the 
September 2000 SSOC.  The Board can therefore consider the 
matter.  See VAOPGCPREC 6-96 (August 16, 1996); see also 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

In any event, the veteran has not identified any factors 
which may be considered to be exceptional or unusual, and the 
Board has been similarly unsuccessful.  

The record does not show that the veteran has required any 
hospitalizations subsequent to the July 1988 treatment 
related to his arm and hand disabilities.  
The only recent hospitalizations of the veteran included at a 
VA facility in November 1998 for alcohol detoxification, at 
which time he indicated that he had recently been fired from 
the Post Office because his wife had him put in jail for 
battery.  He was also hospitalized in January and February 
1999.  He reported that his right arm was painful at times 
and that he drank "to deal with the pain in his arm"; 
however, discharge diagnoses included only alcohol 
dependence, dysthymic disorder and marital discord. 

In his April 1996 notice of disagreement the veteran asserted 
that he had to end employment with three employers due to his 
arm and hand disabilities and that he had ceased working.  
The veteran asserted in his October 1996 RO hearing testimony 
that he was unable to work due to the severity of his arm and 
hand disabilities.

In support of those contentions, the veteran submitted 
letters from three prior employers.  Letters from two private 
employers listed only a start date and end date for 
employment and did not specify the cause of the veteran's 
separation or at whose option such decision was made.  A 
letter from the United States Postal Service indicates that 
the veteran was separated due to an unsatisfactory record of 
service.  The right upper extremity disability was not 
mentioned.  Moreover, in contrast to the statements made to 
VA adjudicators in connection with his claim for increased 
monetary benefits, as noted above VA hospital records from 
November 1998 indicate that the veteran reported that the 
post office job loss was due to his arrest for battery of his 
wife.  In addition, there is of record a long history of 
alcohol abuse.

Consequently, the only evidence indicating that the veteran's 
job loss was due to his hand and arm disabilities are the 
veteran's own self-serving assertions.  
See Cartright, supra.  Further, his statements on the matter 
are inconsistent.  In connection with pursuing his claim for 
VA compensation he has asserted that his job loss was due to 
his disability.  However, when seeking substance abuse 
treatment the veteran admitted that the job loss was due to a 
domestic violence issue.  Viewing the veteran's statements in 
light of the entire record, which demonstrated minimal 
objective right upper extremity symptomatology but 
significant alcohol abuse, the Board concludes that a 
preponderance of the evidence is against the proposition that 
the veteran's service-connected right hand and forearm 
disabilities present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2003).  Accordingly, extraschedular evaluation 
is not warranted.

There is some indication that the veteran has experienced 
moderate pain and loss of strength in his right forearm and 
hand which would translate to difficulty in employment.  
However, these symptoms have been considered and, as 
discussed above, 10 percent disability ratings have been 
assigned under Diagnostic Codes 5307 and 5309 for these 
symptoms.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992)and Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence of 
record does not support a finding that the veteran's 
residuals from the July 1988 fall entitle him to increased 
ratings.  The benefits sought on appeal are accordingly 
denied.  




ORDER

Entitlement to an evaluation in excess of 10 percent for the 
veteran's service-connected right hand disability is denied.

Entitlement to an evaluation in excess of 10 percent for the 
veteran's service-connected right forearm disability is 
denied.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



